DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-9 are pending of which claims 10 and 18 are in independent form.
Claim 9 is objected to.
Claims 1-9 provisionally rejected on the ground of nonstatutory double patenting.
	Claims 1-9 are rejected under 35 U.S.C. 103.

Examiner’s Note
	Regarding claims 10-17 and 26, Applicant recites “computer program product comprising one or more computer readable storage mediums”. In paragraph [0095] of the instant specification, Applicant indicated that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Therefore the claims fall within one of the four statutory categories of 35 USC 101. Examiner has therefore interpreted “computer readable storage mediums” as non-statutory medium.

Claim Objections
Claims 26-27 objected to because of the following informalities:  
The claims recites, “JSONata” which is believed to be typographical error. Examiner has interpreted “JSONata” as “JSON data”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-27 of copending Application No. 16745582 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BALACHANDRAN; Vipin et al. (US 20150046492 A1) [BALACHANDRAN] in view of NIU; Jiahao et al. (US 20200301917 A1) [Niu].

	Regarding claim 1, BALACHANDRAN discloses, a computer program product for identifying ancestor objects in hierarchical data configured for processing with a query according to a query language (In one embodiment, upon receiving the query snippet 120, the query module 150 may be configured to generate a "syntax structure" based on the query snippet 120. The "syntax structure" may be a hierarchical data structure configured for representing the syntactic structure of the query snippet 120 ¶ [0012]. Also see ¶ [0062] and [0072]), the query having an associated abstract syntax tree, AST, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith (In one embodiment, the syntax structure 220 may be an Abstract Structure Tree ( AST), which may contain one or more rooted, labeled, and ordered nodes associated with syntactic elements in the query snippet 210. For example, the "if" statement in line 23 of the query snippet 210 may be represented by a root node 221 labeled "IfStatement" in the AST 220. The root node 221 may contain two child nodes 222 and 223 ¶ [0017]-[0027]), the program code comprising the programming instructions for: 
processing the AST associated with the query to determine a parent node of the AST relating to the query (In one embodiment, the syntax structure 220 may be an Abstract Structure Tree ( AST), which may contain one or more rooted, labeled, and ordered nodes associated with syntactic elements in the query snippet 210. For example, the "if" statement in line 23 of the query snippet 210 may be represented by a root node 221 labeled "IfStatement" in the AST 220. The root node 221 may contain two child nodes 222 and 223 ¶ [0017]-[0028], [0030]).
However BALACHANDRAN does not explicitly facilitate augmenting the AST with a parent identifier configured to identify the determined parent node so as to generate an augmented AST.
Niu discloses, augmenting the AST with a parent identifier configured to identify the determined parent node so as to generate an augmented AST (in the case where one leaf node in the AST is a physical table, acquiring a table filtering rule of the physical table; in the AST, adding one child query node, where an original parent node of the leaf node is a parent node of the child query node and the leaf node is a child node of the child query node ¶ [0056]. Also see ¶ [0092], [0103], [0204], [0225] and [0358]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Niu's system would have allowed BALACHANDRAN to facilitate augmenting the AST with a parent identifier configured to identify the determined parent node so as to generate an augmented AST. The motivation to combine is apparent in the BALACHANDRAN's reference, because there is a need to improve data protection in the big-data environment.

Regarding claim 2, the combination of BALACHANDRAN and Niu discloses, wherein the processing of the AST associated with the query to determine the parent node of the AST relating to the query comprises the programming instructions for: traversing the AST to determine a node of the AST that represents a parent node of the query (Niu: In an embodiment, after the original value of the AST node corresponding to the each output field in the outermost output field list is rewritten, the rewritten AST is traversed and a second SQL statement is re-synthesized, and the second SQL statement is determined as a finally executed SQL statement ¶ [0054]-[0056], [0092], [0101]-[0106]).

Regarding claim 3, the combination of BALACHANDRAN and Niu discloses, wherein the parent identifier is configured to instruct a query processor to save a reference to the parent node (BALACHANDRAN: In one embodiment, the syntax structure 220 may be an Abstract Structure Tree (AST), which may contain one or more rooted, labeled, and ordered nodes associated with syntactic elements in the query snippet 210. For example, the "if" statement in line 23 of the query snippet 210 may be represented by a root node 221 labeled "IfStatement" in the AST 220 ¶ [0017]. In one embodiment, the query module may store meta-data of the query snippet 210 along with the nodes of the AST 220. For example, for a specific node in the AST 220 which is generated based on a block of code in the query snippet 210, the query module may store the start line and end line for the block of code in the specific node. For a leaf node of the AST 220 that is associated with a variable, the query module may also store the variable's specific location (e.g., line and position in the query snippet 210) along with the leaf node. Alternatively, the query module may also store meta-data of the source code files along with the nodes of the ASTs associated with the source code files ¶ [0019] [0044] and [0048]. Also see ¶ [0028], [0030], [0043], [0049]).

Regarding claim 4, the combination of BALACHANDRAN and Niu discloses, wherein the augmenting of the AST with the parent identifier configured to identify the determined parent node so as to generate the augmented AST comprises the programming instructions for: adding an ancestor attribute to the parent node of the AST (Niu: in the case where one leaf node in the AST is a physical table, acquiring a table filtering rule of the physical table; in the AST, adding one child query node, where an original parent node of the leaf node is a parent node of the child query node and the leaf node is a child node of the child query node ¶ [0056]. Also see ¶ [0092], [0103], [0204], [0225] and [0358]).

Regarding claim 5, the combination of BALACHANDRAN and Niu discloses, wherein the adding of the ancestor attribute to the parent node of the AST comprises the programming instructions for: setting a value of the ancestor attribute to a predetermined value (BALACHANDRAN: In one embodiment, the query module may convert some of the attributes contained in some the nodes of the parse tree or AST into leaf nodes for the AST 220. For example, a node 224 in the parse tree or AST may contain a "value" attribute for storing a variable's name (e.g., "valRefs"). In this case, the query module may extract the " value" attribute from the parse tree or AST, and construct a leaf node 225 in the AST 220 for storing the "valRefs" value. Thus, the AST 220 may contain leaf nodes (indicated by dotted ellipses in the AST 220) that represent the type names, identifier names, operators, and/or string literals in the query snippet 210. Such an approach may be advantageous since by converting some of the interested attributes of the nodes to regular nodes in the AST 220, the query module may not have to deal with two different types of nodes: one with attribute, and one without attribute ¶ [0018]. Also see ¶ [0042], [0043], [0045]).

Regarding claim 7, the combination of BALACHANDRAN and Niu discloses, wherein the program code further comprises the programming instructions for: generating the abstract syntax tree by parsing the query (BALACHANDRAN: In one embodiment, the syntax structure 220 may be an Abstract Structure Tree ( AST), which may contain one or more rooted, labeled, and ordered nodes associated with syntactic elements in the query snippet 210. For example, the "if" statement in line 23 of the query snippet 210 may be represented by a root node 221 labeled "IfStatement" in the AST 220. The root node 221 may contain two child nodes 222 and 223 ¶ [0017]-[0028], [0030]).

Regarding claim 8, the combination of BALACHANDRAN and Niu discloses, wherein the program code further comprises the programming instructions for: storing the augmented AST; and associating the stored augmented AST with the hierarchical data (BALACHANDRAN: For example, a node 224 in the parse tree or AST may contain a "value" attribute for storing a variable's name (e.g., "valRefs"). In this case, the query module may extract the "value" attribute from the parse tree or AST, and construct a leaf node 225 in the AST 220 for storing the "valRefs" value ¶ [0018], [0019]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BALACHANDRAN in view of NIU in view of Mukerjee; Kunal et al. (US 20090112905 A1) [Mukerjee].

Regarding claim 6, the combination of BALACHANDRAN and Niu teaches all the limitations of claim 5.
However neither BALACHANDRAN nor Niu explicitly facilitates wherein the predetermined value is based on a counter value, the counter value being incremented for each parent node that is identified.
Mukerjee discloses, wherein the predetermined value is based on a counter value, the counter value being incremented for each parent node that is identified (A counter bin can be created for each root node and initialized to values of "0",0","0","0" and "0", respectively. The structure is traversed from each root node and a counter is incremented for only those root nodes that are traversed. For example, starting at the first root node (1), only root nodes 3 and 5 are traversed and the counter bins are incremented to values of "0","0","1","0" and "1", respectively. Advancing to the second root node (2), only root nodes 3, 4 and 5 are traversed and the counter bins are incremented to values of "0","0","2","1" and "2", respectively. Proceeding on to the third root node (3), only root node 5 is traversed and the counter bins are incremented to values of "0","0","2","1" and "3", respectively. Continuing on to the fourth root node (4), only root node 5 is traversed and the counter bins are incremented to values of "0","0","2","1" and "4", respectively. Lastly, proceeding to the fifth root node (5), no other root nodes are traversed and thus none of the counter bins are incremented and the final counter bin values are "0","0","2","1" and "4", respectively. When a threshold of "3" is utilized, the only root node that exceeds the threshold is root node 5. Since root node 5 is a context node, the data structure can benefit from including the index at the top most level, and node 5 is replaced with a root node and a new root node is established at the top level of the data structure as is illustrated by graph 620 ¶ [0091]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Mukerjee's system would have allowed BALACHANDRAN and Niu to facilitate wherein the predetermined value is based on a counter value, the counter value being incremented for each parent node that is identified. The motivation to combine is apparent in the BALACHANDRAN and Niu's reference, because there is a need for providing much better efficiency and flexibility for mechanisms and methods for indexing and organizing streams within a graph-like data structure.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BALACHANDRAN in view of NIU in view of Bhatti; Bilal M. et al. (US 20180232404 A1) [Bhatti].

Regarding claim 9, the combination of BALACHANDRAN and Niu teaches all the limitations of claim 1.
However neither BALACHANDRAN nor Niu explicitly facilitates wherein the hierarchical data comprises JSON data, wherein the query language is JSON data query language.
Bhatti discloses, wherein the hierarchical data comprises JSON data, wherein the query language is JSONata query language (the dictionary values may be instructions to extract and otherwise transform data from a source into the appropriate value for the specified key. In some cases, this may take the form of a query, like a query language that selects nodes in a hierarchical serialized data format, like XML or JSON. For example, the query "target.name.familyName" may select a root node of a JSON document corresponding to the target, a node under that root node corresponding to the name, and a node under that node corresponding to the familyName field. Thus, a query may specify a path through a hierarchical document to a specific entry or set of entries.b ¶ [0033]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bhatti's system would have allowed BALACHANDRAN and Niu to facilitate wherein the hierarchical data comprises JSON data, wherein the query language is JSON data query language. The motivation to combine is apparent in the BALACHANDRAN and Niu's reference, because there is a need to improve a process of transforming data exchanged between a diverse set of target application program interfaces (APIs) having different respective external data schemas and an identity management system (IMS) database having an internal data schema with programs that adaptively their own set of instructions expand based on operation of the programs on API or IMS database responses.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/11/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154